I agree with the decision of the majority of every question raised in this case, but disagree with so much of the opinion by Judge Bond as holds that the Acts of 1937, ch. 185, can be sustained on the ground of the protection it affords children attending schools which "do *Page 324 
not receive State aid, and who reside on or along or near to the public highways of Baltimore County, on which there is now or hereafter operated a public school bus or conveyance provided by the Board of Education of Baltimore County (Code, art. 77, sec. 50)" against the hazards of the road. In this respect I agree with the dissenting opinion of Judge Parke.
If the Act of 1937 has any justification it is on the compulsory education of children from the ages of seven to sixteen years, as prescribed by sections 221-230, article 77, of the Code of Public General Laws, by which it is provided, subject to the exceptions and conditions therein prescribed, that children within those age limits must attend the public schools "* * * unless it can be shown to the county superintendent of schools that such a child is elsewhere receiving regular and thorough instruction during such period in the studies usually taught in the public schools of the county to children of the same age." Sections 221 and 222 provide penalties for any person having "* * * a child under his control" who fails to comply with the provisions of section 221, and by section 223 it is provided that "Any person who induces or attempts to induce any child to absent himself unlawfully from school [it does not say public school], or employs or harbors while school is in session any child absent unlawfully from school shall be deemed guilty of a misdemeanor, and be fined not more than fifty dollars."
To assure compliance with the compulsory requirements of the law, provision is made by section 224 for the appointment by the boards of education of attendance officers, and section 225 says: "It shall be the duty of each attendance officer, and said officer shall have full power, within the city or county for which he or she may be appointed, to arrest without warrant any child between seven and sixteen years of age found away from his home, and who is a truant from school, or who fails to attend school in accordance with the provisions of this sub-title. The said officer shall forthwith deliver a child so arrested either to the custody of a person in parental *Page 325 
relation to the child or to the teacher from whose school such a child is then a truant. * * * The attendance officer shall promptly report every such arrest to the school commissioners of the said city or county, respectively, or to such person or persons as they may direct." It should be noted that report of absentees from any school, public or private, shall be made to the school commissioners.
By section 228, "It shall be the duty of the principal or head teacher of every public or private school in this State to report immediately to the school commissioners of the county where such school is located, or of Baltimore City if located therein, or to an attendance officer or other official designated by such commissioners, the names of all children enrolled in his or her school who have been absent or irregular in attendance three days or their equivalent without lawful excuse within a period of eight consecutive weeks."
It will thus be seen that the State exercises its control over the education and compels the attendance at school of all children from seven to sixteen years of age, whether they attend public or private schools, and the provision for transportation to and from consolidated schools (Code, art. 77, sec. 50) is an aid to the end and purpose of the compulsory school laws. On this theory, and, in my opinion, only on this theory, can the Acts of 1937, chapter 185, be sustained.